Citation Nr: 0628050	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  03-04 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by: Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from June 1943 to December 
1945. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which granted service connection for bilateral 
hearing loss evaluated at a noncompensable rating.

In October 2003, the veteran had a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file. 

In April 2004 and December 2005, the Board remanded this 
matter to the RO for further action.  After accomplishing the 
requested action to the extent possible, the RO continued the 
denial of the claim (as reflected in the April 2006 
supplemental statement of the case) and returned this matter 
to the Board for further appellate consideration.

In the April 2004 and December 2005 remands, the Board 
referred the issues of entitlement to service connection for 
dizziness and headaches to the RO for appropriate action.  No 
action appears to have been taken.  Therefore, these issues 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The results of the March 2003 private audiological 
evaluation and the May 2002, January 2003, and January 2006 
VA audiological evaluations are not adequate for rating 
purposes.


3.  The March 2002 VA audiometric test results show that the 
veteran has a level V hearing in his right ear and a level I 
hearing in his left ear per tables VI and VIa.   


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107  (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 
Diagnostic Code 6100 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes  
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103,  
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R.  
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete  
application for benefits, VA is required to notify the  
claimant and his or her representative, if any, of any  
information, and any medical or lay evidence, that is  
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)  
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA  
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate  
the claim; (2) that VA will seek to provide; (3) that the  
claimant is expected to provide; and (4) must ask the  
claimant to provide any evidence in her or his possession  
that pertains to the claim in accordance with 38 C.F.R.  § 
3.159(b)(1).  VCAA notice should be provided to a claimant  
before the initial unfavorable agency of original  
jurisdiction (AOJ) decision on a claim.  Pelegrini v.  
Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).   

VA satisfied its duty to notify by means of a letter dated 
November 2001 which informed the veteran of the elements 
required to establish a claim of service connection, prior to 
the initial unfavorable AOJ decision on a claim for VA 
benefits.  By way of this letter, the veteran was effectively 
furnished notice of  the type of evidence that he needed to 
send to VA, the types of evidence VA would assist him in 
obtaining, as well as the need to submit any evidence that 
might substantiate his claim that was in his possession, see 
Pelegrini, ensuring the  essential fairness of the 
adjudication.  See Mayfield, 19 Vet. App. at 119.  While this 
letter was issued prior to the grant of service connection, 
the initial evaluation of the veteran's bilateral hearing 
loss is a "down stream issue" to the grant of service 
connection and additional VCAA notification is not required.  
See VAOPGCPREC 8-2003.  The Board notes that the veteran was 
notified of the elements required to establish a claim for an 
increased rating for hearing loss and was notified of 
pertinent law and regulations for the increased rating claim 
in the December 2002 statement of the case (SOC) and the 
August 2005 and April 2006 supplemental statements of the 
case (SSOC's).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In an increased rating claim, the notice must 
include information on establishing an effective date.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim and notice of the type of evidence 
necessary to establish an effective date in an April 2006 
letter.  

Additionally, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  The claims have 
been pending for more than five years, and the veteran has 
had this time period to submit argument and evidence in 
support of his claims.  Additionally, the Board has remanded 
this claim twice for an audiological examination and VA and 
private treatment records.

With respect to VA's duty to assist, the Board notes that VA 
has associated with the claims folder the veteran's service 
medical records as well as post-service private and VA and 
private treatment records and reports.  The veteran was also 
afforded multiple VA audiology examinations.  The Board finds 
that VA fulfilled its duty  to assist the veteran. 

The Board notes that the results of the most recent 
audiological examination in January 2006 are determined by 
the examiner to be unreliable.  However, there is another VA 
audiometric examination of record, dated in March 2002, which 
can be used to rate the disability.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

In light of the foregoing, the Board finds that the veteran 
has been provided with adequate notice of the evidence needed 
to successfully prove his claim and that there is no 
prejudice to him by appellate consideration at this time, 
without a third remand of the case to the RO for further 
development because the essential fairness of the 
adjudication was maintained.  See Mayfield; see also Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In this case, the record 
on appeal demonstrates the futility of any further 
evidentiary development, and that there is no possibility 
that additional assistance would further aid him in 
substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of this appeal.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281  F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).   

Analysis

In his statements and testimony, the veteran asserts, in 
essence, that his hearing loss is very disabling and warrants 
a compensable evaluation.  During the October 2003 Board 
hearing, the veteran testified that he has a difficult time 
understanding people due to his hearing loss.

In a March 2002 rating decision, the RO granted service 
connection for bilateral hearing loss assigning a 
noncompensable evaluation under Diagnostic Code (DC) 6100, 
effective January 17, 2001.  
 
Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  In a claim for a greater original rating 
after an initial award of service connection, all of the 
evidence submitted in support of the veteran's claim is to be 
considered.  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as 'staged' ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.
 
The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's bilateral hearing loss is currently evaluated 
under DC 6100 of the Rating Schedule.  Evaluations of 
defective hearing under this code range from noncompensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of speech discrimination tests 
together with the average hearing  threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per  second (hertz).  
To evaluate the degree of disability for  service-connected 
hearing loss, the rating schedule  establishes eleven (11) 
auditory acuity levels, designated  from level I for 
essentially normal acuity through level XI  for profound 
deafness.  38 C.F.R. § 4.85.  Disability ratings  for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are  rendered.  See Bruce v. West, 11 
Vet. App. 405, 409 (1998),  quoting Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

In addition, exceptional patterns of hearing impairment exist 
for VA purposes when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more, and the rating specialist must 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral, and each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  Exceptional patterns of 
hearing impairment also exist for VA purposes when the pure  
tone threshold is 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000 hertz, and the Roman numeral  
designation for hearing impairment will be selected from 
either Table VI or Table VIa, whichever results is the higher  
numeral.  That numeral will then be elevated to the next  
higher Roman numeral.  Each ear will be evaluated separately.   
38 C.F.R. § 4.86(b).  The Board notes that given the findings 
of the March 2002 VA audiological evaluation, an exceptional 
pattern of hearing impairment exists for the right ear in 
this case. 

In March 2002, the veteran was afforded a formal VA  
audiological evaluation, which revealed pure tone threshold  
levels, in decibels, as follows: 




HERTZ


500
1000
2000
3000
4000
RIGHT
N/A
55
65
65
65
LEFT
N/A
30
40
50
55

Pure tone threshold levels averaged 62.5 decibels for the 
right ear and 43.75 decibels for his left ear.  Speech 
audiometry revealed speech recognition ability of 68 percent 
in his right ear and 94 percent in his left ear.  The 
mechanical application of the Rating Schedule to the March 
2002 VA audiometric evaluation shows that the veteran had 
level V hearing in his right ear and level I hearing in his 
left ear, which warrants a noncompensable evaluation under DC 
6100 using Table VI.  

As an exceptional pattern of hearing impairment exists for VA 
purposes in this case, a separate evaluation using table VIa 
for the right ear will also apply.  Applying Table VIa also 
shows a Level V hearing loss in the right ear.  The 
mechanical application of the Rating Schedule to the March 
2002 VA audiometric evaluation shows that the bilateral 
hearing loss warrants a noncompensable evaluation under DC 
6100 using Table VIa.  As both Table VI and VIa show a 
noncompensable evaluation, the Board concludes that the  
preponderance of the evidence is against a finding that the 
veteran's bilateral hearing loss warrants a compensable 
schedular evaluation.   

The Board notes that the several VA treatment records 
containing audiological evaluations after the March 2002 VA 
audiological examination are associated with the claims file.  
However, the May 2002 and January 2003 VA audiological 
records do not contain values for puretone thresholds at 3000 
hertz.  Since the evaluation of the puretone threshold 
average requires values from puretone thresholds at 1000, 
2000, 3000 and 4000 hertz, these examinations cannot be used 
for rating purposes.  38 C.F.R. § 4.85(d).  Additionally, the 
Board notes that a March 2003 private audiological 
examination is associated with the claims file.  However, 
this record does not reflect the values from puretone 
thresholds at 1000, 2000, 3000 and 4000 hertz; therefore this 
examination cannot be used for rating purposes.  38 C.F.R. 
§ 4.85(d).

Pursuant to the Board's December 2005 remand, the veteran was 
afforded another formal VA audiological evaluation in January 
2006.  However, the Board declines to use the results of this 
examination for rating purposes.  In the January 2006 VA 
examination, the VA audiologist stated that the audiometric 
results from this examination were not considered to be 
reliable for rating purposes.  The examiner found that while 
there was good intra-test and inter-test agreement, there was 
a glaring inconsistency between the degree of hearing loss 
shown upon testing and the veteran's auditory behavior, 
specifically, in his ability to respond effortlessly to 
questions posed to him out of his field of vision and in a 
low, conversational voice.  Therefore, the Board cannot use 
these tests findings in evaluating the degree of severity of 
the veteran's hearing loss.  As previously stated, the duty 
to assist in the development and adjudication of a claim is 
not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  claimants are expected to comply with reasonable 
requests and cooperate during examinations.  

Further, the Board finds that this matter need not be  
remanded to have the RO refer the veteran's claim to the 
Under Secretary for Benefits or to the Director of the  
Compensation and Pension Service, pursuant to 38 C.F.R. § 
3.321(b), for assignment of an extra-schedular rating.  The 
Board notes the above determination is based on application 
of pertinent provisions of the VA's Schedule for Rating  
Disabilities, and there is no showing that the veteran's 
bilateral hearing loss reflects so exceptional or so unusual 
a disability picture as to warrant the assignment of a 
compensable evaluation on an extra-schedular basis.  In this 
regard, the Board observes that the veteran has never 
asserted that the bilateral hearing loss results in marked 
interference with employment.  Additionally, the hearing loss 
is not shown to warrant any, let alone, frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met.  Thus, the Board is not required to remand this claim to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9  
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996);  Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is a compensable rating 
for bilateral hearing loss. The doctrine of reasonable doubt 
has been considered but as the preponderance of the evidence 
is against the claim, this doctrine is not applicable.  
38 U.S.C.A. § 5107(b).  Accordingly, the claim is denied.  


ORDER
 
A compensable rating for bilateral hearing loss is denied. 





____________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


